445 F.2d 859
Billy H. O'BARR, Plaintiff-Appellant,v.Wiley HICKMAN, Judge Of Probate, Etowah County, Alabama et al., Defendants-Appellees.
No. 31088 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
June 23, 1971.

Appeal from the United States District Court for the Northern District of Alabama, Frank H. McFadden, District Judge.
Edward L. Hardin, Jr., Birmingham, Ala., Dave Worley, Huntsville, Ala., and Hare, Wynn, Newell & Newton, Birmingham, Ala., for plaintiff-appellant.
Dempsey Pennington, Birmingham, Ala., Roy D. McCord, Joseph L. Battle, Gadsden, Ala., James L. Shores, Jr., George H. B. Mathews, Johnston & Shores, Birmingham, Ala., for defendants-appellees; Hawkins, Rhea, Keener, Battle & Cusimano, Gadsden, Ala., of counsel.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:


1
Plaintiff, Billy H. O'Barr, brought this action under 42 U.S.C.A. § 1983, against the Probate Judge of Etowah County, Alabama, for wrongful commitment to a state mental institution. This case is controlled by the recent decision of this Court in Perkins v. United States Fidelity and Guaranty Company, 5th Cir. 1970, 433 F.2d 1303, and it is on the basis of that decision that we affirm the judgment of the court below.


2
Affirmed.



Notes:


*
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir., 1970, 431 F.2d 409, Part I